    Case 20-42492       Doc 205      Filed 03/25/21 Entered 03/25/21 14:22:41                Desc Main
                                      Document     Page 1 of 3



United States Department of Justice
Office of the United States Trustee
300 Plaza Tower
110 N. College
Tyler, Texas 75702
(903) 590-1450

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     In re:                                            §      Chapter 11
                                                       §
     SPHERATURE INVESTMENTS LLC,                       §      Case No.: 20-42492
     et al.                                            §
                                                       §
                    Debtors.1                          §      Jointly Administered


    SECOND AMENDED APPOINTMENT OF OFFICIAL UNSECURED CREDITORS’
                           COMMITTEE



       The United States Trustee, pursuant to 11 U.S.C. §1102(a)(1), appoints the following
persons to the Official Unsecured Creditors’ Committee in the above styled and numbered case:


Christine Villar
FSP Legacy Tennyson Center, LLC
401 Edgewater Place, Suite 200
Wakefield, MA 01880
781-557-1377
Cvillar@fspreit.com




1    The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are:
     Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures
     Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV
     Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures
     Services, LLC (“WV Services”) EIN#2220. The Debtors’ corporate headquarters and service address in this
     district is 5100 Tennyson Parkway, Plano, TX 75024.
 Case 20-42492       Doc 205     Filed 03/25/21 Entered 03/25/21 14:22:41             Desc Main
                                  Document     Page 2 of 3



David Watson
9029 S. Yosemite #2303
Lone Tree, CO 80124
507-312-0290
Davewatson22@hotmail.com

Randy Hanson
iCentris
707 W. 700 S
Woods Cross, UT 84087
801-383-3262
Randy.hanson@iCentris.com


Dated: March 25, 2021                                       Respectfully submitted,

                                                            William T. Neary
                                                            United States Trustee

                                                            /s/ Marc Salitore
                                                            Trial Attorney
                                                            Texas Bar 24029822
                                                            300 Plaza Tower
                                                            110 N. College
                                                            Tyler, Texas 75702
                                                            (903) 590-1450 Ext. 218




                                     Certificate of Service

The undersigned hereby certifies that a copy of the foregoing document was served on the
following listed persons through the court’s electronic notification system as permitted by
Appendix 5005 to the Local Rules of the U.S. Bankruptcy Court for the Eastern District of
Texas, or by first class United States Mail, postage prepaid, or by electronic mail, no later than
March 26, 2021.

                                                            /s/ Marc Salitore
                                                            Trial Attorney

DEBTORS
Spherature Investments LLC et al.
5100 Tennyson Parkway
Plano, TX 75024
 Case 20-42492    Doc 205   Filed 03/25/21 Entered 03/25/21 14:22:41   Desc Main
                             Document     Page 3 of 3



DEBTORS’ COUNSEL
Stephen Austin Jones
Foley & Lardner LLP
2021 McKinney Ave
Ste 1600
Dallas, TX 75201

COMMITTEE MEMBERS
Christine Villar
FSP Legacy Tennyson Center, LLC
401 Edgewater Place, Suite 200
Wakefield, MA 01880
781-557-1377
Cvillar@fspreit.com

David Watson
9029 S. Yosemite #2303
Lone Tree, CO 80124
507-312-0290
Davewatson22@hotmail.com

Randy Hanson
iCentris
707 W. 700 S
Woods Cross, UT 84087
801-383-3262
Randy.hanson@iCentris.com
